Citation Nr: 0205310	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an effective date prior to December 3, 1997, 
for the grant of a 70 percent rating for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, granted an increased 
rating of 70 percent for PTSD, effective December 3, 1997.  A 
total disability rating based on individual unemployability 
due to service-connected disabilities was also granted, 
effective the same date.  Notice of the decision was sent to 
the veteran on June 1, 1998.  The veteran, through his 
representative, perfected an appeal of entitlement to a 
earlier effective date for the award of a 70 percent rating 
for PTSD.  Additional argument from the representative, dated 
May 7, 2002, has also been received and considered.

In the notice of disagreement submitted on behalf of the 
veteran in May 1999, the veteran's representative expressed 
disagreement with the effective date set for the grant of the 
70 percent rating for PTSD.  Consequently, the statement of 
the case provided by the RO later that month only addressed 
this issue.  Nevertheless, in a July 1999 substantive appeal, 
the veteran's attorney included the issue of entitlement to 
an earlier effective date for the grant of a total disability 
rating based on individual unemployability due to service-
connected disabilities.  Since this document was not received 
within one year of the date of the mailing of the rating 
decision (i.e., by June 1, 1999), it may not be accepted as a 
timely notice of disagreement.  38 C.F.R. § 20.302(a) (2001).  
Consequently, this issue is not in appellate status and will 
not be addressed in the Board's decision.  


FINDINGS OF FACT

1.  The Board denied a claim for a rating greater than 50 
percent for PTSD in May 1995.  


2.  A claim for increased compensation benefits was received 
by the RO on December 3, 1997.  

3.  Received subsequent to the veteran's December 1997 claim 
was a September 1996 Social Security Administration 
psychological evaluation pertaining to the veteran's PTSD 
that showed entitlement to a higher (70 percent) rating.  


CONCLUSION OF LAW

The assignment of an effective date prior to December 3, 
1997, for the grant of a 70 percent rating for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert that the veteran is 
entitled to an earlier effective date for his 70 percent 
rating for PTSD, back to December 3, 1996, a year prior to 
receipt of his claim.  Specifically, it is maintained that 
evidence shows that the veteran experienced an increase in 
disability at least one year prior to his claim.

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400(o)(1) (2001).  An exception to this 
rule applies under circumstances where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date shall be 
the earliest date as of which it is ascertainable that an 

increase in disability had occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ."  Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

In the present case, the veteran's attorney has asserted that 
a psychological evaluation report from Eva Wilson, Psy.D., 
dated in September 1996, which was used in conjunction with 
the veteran's claim for continued Social Security benefits, 
provides satisfactory evidence that it was factually 
ascertainable that the veteran's PTSD symptoms had increased 
in severity prior to the submission of his claim for 
increased compensation.  Clearly, this record was prepared 
before the veteran's December 1997 claim.  Additionally, this 
record reflects, as contended by the veteran's 
representative, a worsening of disability due to PTSD, so 
much so as to warrant the higher (70 percent) rating.  See 
38 C.F.R. § 4.132 (Diagnostic Code 9411) (1996); 38 C.F.R. 
§ 4.130 (Diagnostic Code 9411) (2001).  Nevertheless, the 
critical question here is when the veteran's claim was 
received in relation to the date the increase was shown.  
Having found that the increase was shown as early as 
September 1996, as contended by the veteran, and because the 
veteran's claim was not received until December 1997, more 
than one year following the September 1996 report from Dr. 
Wilson, 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
do not apply.  Harper, supra.  Rather, the general effective 
date rule applies, and the 

effective date of the veteran's award must be either the date 
the claim was received or the date of increase, whichever is 
later.  The later date under these facts is the date of the 
claim, December 3, 1997.  Hence, an earlier effective date is 
not warranted.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2001).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2001).  

The veteran's attorney has not argued, and the evidence does 
not show, that the veteran filed an informal claim for 
increased compensation benefits before December 3, 1997, or 
that a medical record prepared earlier than December 1997 
should be construed as an informal claim.  Following the 1995 
denial by the Board, the December 1997 claim was the first 
communication to VA from either the veteran or his 
representative which suggested that the veteran's PTSD had 
worsened.  Furthermore, there are no VA or other medical 
records contained in the file that could be construed as an 
informal claim following the 1995 denial.  In fact, upon 
evaluation in September 1996, the veteran acknowledged that 
he was not taking any medication or seeing a psychiatrist for 
his PTSD.  Hence, it does not appear that any VA record was 
created at a time that would allow for the award of an 
earlier effective date on the basis of receipt of an informal 
claim.  See 38 C.F.R. § 3.157 (2001); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA has constructive knowledge of 
documents generated by VA medical facilities even if such 
records are not physically part of the claims file).  

Finally, the Board has considered the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) 

(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), which became 
effective during the pendency of this appeal.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
VAOPGCPREC 11-2000.

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  The veteran and his attorney were 
notified in the statement of the case of the provisions 
affecting the establishment of effective dates.  These 
provisions address the key issue in this case, which is the 
appropriate effective date for the grant of a 70 percent 
rating for the veteran's service-connected PTSD.  It should 
be pointed out that the new law was expressly intended to 
overturn a decision of the Court that dealt with original 
service connection claims, not to alter the effective date 
rules contained in title 38 of the United States Code and 
title 38 of the Code of Federal Regulations.  There is no 
indication in the record that there is evidence that could be 
secured that would alter in the least the record upon which 
this appeal turns.  VA has satisfied its duties to inform and 
assist the veteran in this case.  Thus, in the circumstances 
of this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  



ORDER

Entitlement to an effective date prior to December 3, 1997, 
for the award of a 70 percent rating for PTSD is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


